             Case 2:19-cv-02032-ER Document 7 Filed 10/22/19 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ALLSTATE PROPERTY AND                               :
    CASUALTY INSURANCE CO.
                                                        :              CIVIL ACTION
                        VS.                             :
                                                        :              NO: 19-2032
    DALE FOSTER                                         :

                                                       ORDER

         AND NOW, on this 22nd day of October, 2019, it is hereby

ORDERED that Plaintiff shall file a motion for default judgment

on or before November 8, 2019.

         It is further ORDERED that a hearing on Plaintiff’s motion

for default judgment is scheduled for                                   November 26, 2019 at 2:00

p.m.1, in Courtroom 15A, United States District Court, 601 Market

Street, Philadelphia, Pennsylvania2.




         IT IS SO ORDERED.


                                                        s/Eduardo C. Robreno _
                                                       EDUARDO C. ROBRENO, J.




1
  Before the above scheduled hearing on motion for default judgment, the Plaintiff must satisfy all of the technical
requirement for default judgment to be entered, which are: (1) the entry of a default; (2) the absence of any
appearance by any party to be defaulted; (3) that the defendant(s) is neither an infant nor incompetent; (4) that the
defendant(s) have been validly served with all pleadings; (5) an affidavit explaining the basis of the declaratory
judgment; (6) an affidavit of non-military service, pursuant to the Servicemembers Civil Relief Act, 50 U.S.C. App.
§ 521. See Flower Corp. v. Myung Soon Park, 2005 U.S. Dist. LEXIS 38247 (D.N.J. 2005) (setting forth general
requirements for entry of default judgment).
2
  Plaintiff’s counsel must serve a copy of this order upon the defendant(s) at their last known address and, thereafter,
file a certificate of service prior to the hearing.
